DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on February 14, 2022.  Claim 1 is amended.  Claim 21 is cancelled.  Claim 22 is added.  Claims 1-18, 20, and 22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN109185617), and further in view of Koymen (U.S. Publication No.: 2014/0161434) and Chapman (U.S. Publication No.: 2017/0205688).
Regarding claim 1:
(FIGS. 1, 2), comprising: a controlling component, comprising a power supply (“power supply” (5), [0019]) and a slider controlling component electrically connected with the power supply (“controller”, [0009, 0026]); a guiding component ((2), [0020]); and a sliding component (“slide plate”, [0007, 0016]) electrically connected with the controlling component and slidably mounted on the guiding component (FIGS. 1, 2), wherein the controlling component further comprises a first conducting part ((4), [0020]) electrically connected with the power supply and the sliding component ([0020, 0023]), the controlling component is configured to supply power to the sliding component through the first conducting part ([0020]), and wherein the first conducting part, comprises a first connecting section (the end of “conductive cable” (4) connected to “power supply” (5), [0020]) and a second connecting section (the end of “conductive cable” (4) connected to “slide plate”/”camera”(3), [0020]) respectively connected with the controlling component and the sliding component (FIGS. 1. 2, [0020]).
	Li does not specifically disclose that the sliding component comprises: a rotation component for providing rotation movement; a mounting seat and a supporting seat, which are slidable towards or away from each other along the guiding component.
	Koymen teaches a slider support member (FIGS. 1-7), wherein the sliding component further comprises a mounting seat (FIGS. 3, 4, (3a), [0029, 0030]) and a supporting seat ((3b), [0029]), which are slidable towards or away from each other along the guiding component (FIGS. 2-5, along “tracks” (1), [0030, 0032]).
Chapman teaches a sliding component (FIGS. 28, 29, 32, 33, (400)) slidably mounted on the guiding component (FIG. 29, (300)), the sliding component comprising: a rotation component for providing rotation movement (FIGS. 28, 29, 32, 33, (416), (422), [0086]); ((416)/(422) is arranged on (402)/(406)/(418), [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Koymen’s with the electrically controlled sliding apparatus taught by Li for the purpose of providing a reliable and easily-used slider support member that occupies less space whilst providing increased displacement of a camera (Koymen: [0005-0007]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Chapman’s with the electrically controlled sliding apparatus taught by Li and Koymen for the purpose of keeping the mounting plate in a leveled position regardless of movement of the camera slider (Chapman: [0087]).

Regarding claim 2:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Li further discloses that the first conducting part further comprises a conducting body located between the first connecting section and the second connecting section, and the conducting body is curled shaped (the wound portion of the “conductive cable” (4) between the two ends, [0020]).

Regarding claim 3:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 2, wherein Li further discloses that the conducting body is coiled or helical shaped and extends along a sliding direction of the sliding component (the wound portion of the “conductive cable” (4) does extend along the sliding direction of the “slide plate”, [0020]).

Regarding claim 4:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 3, wherein Li further discloses that a positioning part is provided which passes through the conducting body of the first conducting part to limit a location of the first conducting part (the portion of the electric winder that “conductive cable” (4) is wound onto limits the location of the “conductive cable” (4)).

Regarding claim 7:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein together Li and Chapman further disclose that the guiding component comprises two guiding rails (Li: FIGS. 1, 2, wherein “rail assembly” (2) is disposed on both sides of “pole” (1), [0020]), the controlling component further comprises a second conducting part, and the first and second conducting parts are respectively fixed on the two guiding rails (Chapman: “cables” (110), (115), [0050-0054, 0062]; “tracks” (70), (71), [0052, 0053]), and the second conducting part electrically connects the controlling component with the rotation component and is configured to transmit signals between the rotation component and the controlling component (Chapman: [0050-0054, 0062-0068]).

Regarding claim 8:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 7, wherein Koymen further discloses that the mounting seat is moveably arranged on the two guiding rails (FIGS. 1-5, (3a) is moveably arranged on (1), [0030, 0032]) and the supporting seat is moveably arranged on the two guiding rails ((3b) is moveably arranged on (1), [0030, 0032]).

Regarding claim 9:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 8, wherein Chapman further discloses that the rotation component comprises a rotation controlling module, by means of which the rotation component is electrically connected with the first and the second conducting parts (“…levelling head is electrically connected to a controller 430…controls the motors 410 and 412…”, [0087]).

Regarding claim 10:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Chapman further discloses that the rotation component comprises a motor controlled by the controlling component (“…levelling head is electrically connected to a controller 430…controls the motors 410 and 412…”, [0087]) and a gear set connected with the motor (FIG. 33, (416), [0086]).

Regarding claim 12:
	Li, Koymen, and Chapman disclose and teach of a photographic equipment comprising the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Li further discloses a camera mounted on the sliding component (FIGS. 1, 2, “camera” (3), [0020]).

Regarding claims 13-15, 18, and 20:
Claims 13-15, 18, and 20 are similarly rejected as in claims 2-4, 7, and 9 above.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN109185617), Koymen (U.S. Publication No.: 2014/0161434), and Chapman (U.S. Publication No.: 2017/0205688) as applied to claims 1-4, 7-10, 12-15, 18, and 20 above, and further in view of Moore et al. (U.S. Publication No.: 2017/0237314).
Regarding claim 11:
	Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 10.
	Li, Koymen, and Chapman do not specifically disclose that the gear set comprises a driving gear mounted on a rotation shaft of the motor, a driven gear engaging with outer teeth of the driving gear and a gear ring engaging with outer teeth of the driven gear.
	Moore teaches a motor assembly (FIGS. 6, 11), wherein the gear set comprises a driving gear ((76), [0051, 0052]) mounted on a rotation shaft of the motor ((68), [0051, 0052]), a driven gear ((108), [0058, 0061, 0064-0069]) engaging with outer teeth of the driving gear (FIG. 11) and a gear ring ((106), [0062, 0064, 0065, 0068-0073]) engaging with outer teeth of the driven gear (FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Moore’s with the electrically controlled sliding apparatus taught by Li, Koymen, and Chapman for the purpose of providing a motor with low axial profile to keep the device compact (Moore: [0003, 0007]).


Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN109185617), Koymen (U.S. Publication No.: 2014/0161434), and Chapman (U.S. Publication No.: 2017/0205688) as applied to claims 1-4, 7-10, 12-15, 18, and 20 above, and further in view of Ragner et al. (U.S. Publication No.: 2013/0180615).
Regarding claim 5:
Li, Koymen, and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Li further discloses that the first conducting part comprises a stainless steel hose layer ([0023]) for transmitting electrical signals between the controlling component and the sliding component (wherein “conductive cable” (4) is connected to “slide plate” to drive the slider to move, [0023]).
Li, Koymen, and Chapman do not specifically disclose a spring wire.
Ragner teaches that a preferred spring metal may be spring steel or stainless steel ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Ragner’s with the electrically controlled sliding apparatus taught by Li, Koymen, and Chapman to enable the conductive cable of Li’s to contain or utilize spring wire since these are obvious alternatives. 

Regarding claim 16:
Claim 16 is similarly rejected as claim 5 above.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN109185617), and further in view of Vera et al. (U.S. Publication No.: 2007/0070198).
Regarding claim 22:
	Li discloses an electrically controlled sliding apparatus for photographic equipment (FIGS. 1, 2), comprising: a controlling component, comprising a power supply (“power supply” (5), [0019]) and a slider controlling component electrically connected with the power supply (“controller”, [0009, 0026]); a guiding component ((2), [0020]); and a sliding component (“slide plate”, [0007, 0016]) electrically connected with the controlling component and slidably mounted on the guiding component (FIGS. 1, 2), wherein the controlling component further comprises a first conducting part ((4), [0020]) electrically connected with the power supply and the sliding component ([0020, 0023]), the controlling component is configured to supply power to the sliding component through the first conducting part ([0020]), and wherein the first conducting part, comprises a first connecting section (the end of “conductive cable” (4) connected to “power supply” (5), [0020]) and a second connecting section (the end of “conductive cable” (4) connected to “slide plate”/”camera”(3), [0020]) respectively connected with the controlling component and the sliding component (FIGS. 1. 2, [0020]).
Li does not specifically disclose that the sliding component comprises: a rotation component for providing rotation movement.
Vera teaches a monitoring camera system (FIG. 1), wherein the sliding component (FIGS. 6, 7) comprising: a rotation component (indicated below) for providing rotation movement (“…panning and rotating in any direction…”, [0053]); a mounting seat and a supporting seat (indicated below, [0052-0060]), and wherein the rotation component is arranged in the mounting seat (FIGS. 6, 7, [0052-0060]), the rotation component rotates a video camera ((96)) relative to the mounting seat ([0052-0060]).

    PNG
    media_image1.png
    541
    787
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Vera’s with the electrically controlled sliding apparatus taught by Li for the purpose of providing an inexpensive railing system which can be easily lengthened or shortened, results in low vibration or noise, and requires less maintenance (Vera: [0006, 0007]) and enables significant camera rotation for capturing images in any desired direction.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20, and 22 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/            Examiner, Art Unit 2852